Case 1:20-cv-01055-TSE-MSN Document 28 Filed 02/24/21 Page 1 of 5 PageID# 327




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                            ALEXANDRIA DIVISION
__________________________________________
                                           )
CATHERINE M. BRENTZEL, et ano.,            )
                                           )
                        Plaintiffs,        ) Case No. 1:20-cv-1055-TSE-MSN
                                           )
                  v.                       )
                                           )
AIG PROPERTY CASUALTY COMPANY,             )
                                           )
                        Defendant.         )
                                           )


                     DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                     MOTION TO EXTEND TIME FOR DISCOVERY

I.     INTRODUCTION

       Defendant’s motion to extend the discovery deadline is not accompanied by a supporting

memorandum as required by Local Rule 7(F). Nor does Plaintiffs’ motion note that the parties

conferred on this motion and Defendant opposes the relief requested. In any event, Plaintiffs’

motion should be denied for at least three reasons. First, the parties had plenty of time to

complete the discovery needed for this case. Second, Plaintiffs have long known about the

discovery for which they now desire an extension, but never pursued it. Third, extending

discovery would prejudice Defendant’s efforts to bring to a close this over-stale dispute about an

alleged property loss taking place nearly six years ago.


II.    ANALYSIS

       This is a case in which Plaintiffs seek insurance coverage and bad-faith damages for the

alleged theft or thefts of personal property between June 2015 and January 2016. After filing

two state-court suits against Defendant that they never served or prosecuted, and eventually
Case 1:20-cv-01055-TSE-MSN Document 28 Filed 02/24/21 Page 2 of 5 PageID# 328




nonsuited, Plaintiffs filed this action on September 9, 2020. Dkt. #1. The Court issued the initial

scheduling order in this case on October 8, 2020. Dkt. #10. That order set a discovery deadline

of February 19, 2020 and advised that “[d]iscovery may begin upon receipt of this order.” Id.

Thus, the parties had nearly 4½ months to complete discovery. During that time, Plaintiffs took

only three depositions: (1) a Rule 30(b)(6) deposition of Defendant; (2) a deposition of an AON

broker who assisted Plaintiffs in procuring their insurance policies; and (3) Greg Hastings, a

former employee of Enservio, a vendor that had compiled a list of items Ms. Brentzel claimed

were stolen and had provided a receipt.

       Plaintiffs’ motion seeks an additional sixty days of discovery to take a Rule 30(b)(6)

deposition of Fairfax Transfer & Storage, Inc. (“Fairfax Transfer”), the company that had moved

Plaintiffs’ household goods in 2015, and to seek discovery from Enservio. Plaintiffs have known

about both entities for years. But Plaintiffs made no effort whatsoever to take discovery from

either entity during the discovery period.

       Fairfax Transfer is the entity Plaintiffs retained to move their goods in 2015. Plaintiffs

claim more than $1,000,000 in good were lost or stolen in connection with this move. Plaintiffs

even sued Fairfax Transfer is an action they marked as related to this action, which the Court

dismissed as time-barred. See Dkt. #17, Brentzel v. Fairfax Transfer & Storage, Inc., No. 1:20-

cv-1076-TSE-MSN (E.D. Va. Dec. 10, 2020), appeal docketed, (4th Cir. Jan. 7, 2021). There

was nothing to stop Plaintiffs from serving a subpoena on Fairfax Transfer during the

discovery period to obtain a Rule 30(b)(6) deposition in this case. But Plaintiffs never did that,

and now assert that a desire to take a Rule 30(b)(6) deposition that they could have taken any

time in the last four months is a reason to extend the discovery deadline.




                                                 2
Case 1:20-cv-01055-TSE-MSN Document 28 Filed 02/24/21 Page 3 of 5 PageID# 329




       Similarly, when Plaintiffs expressed a desire to depose Greg Hastings, Defendant’s

counsel as a courtesy tried to contact Mr. Hastings to determine whether he would allow

Defendant’s counsel to accept service of a subpoena on his behalf. During those efforts,

Defendant’s counsel learned from Enservio on January 29, 2021 that Mr. Hastings no longer

worked there. Defendant’s counsel informed Plaintiffs’ counsel of this fact the next business day

– February 1, 2021.1 Knowing that Mr. Hastings no longer worked at Enservio a full eighteen

days before discovery closed, Plaintiffs took no action to serve a subpoena on Enservio.

Plaintiffs’ counsel simply provided Defendant’s counsel a subpoena directed to Mr. Hastings in

full knowledge that Mr. Hastings was no longer employee by Enservio.

       Thus, Plaintiffs had plenty of time to take discovery in this action. They made no effort

whatsoever to serve subpoenas on Fairfax Transfer or Enservio during the discovery period, even

though Plaintiffs knew of their role in connection with this matter long before they instituted this

action. Plaintiffs’ failure to timely take and complete the discovery Plaintiffs now wants is

entirely due to Plaintiffs’ own lack of diligence.

       Plaintiffs assert without explanation that they do not believe a sixty-day discovery

extension would affect the trial date for this action. Even if this were so, it misses the true

prejudice to Defendant from the requested extension. This case is stale. It involves an alleged

loss of property from nearly six years ago. On February 18, 2021, Defendant filed a motion for

summary judgment on the grounds that this case is time-barred. The discovery sought by

Plaintiffs has no bearing on Defendant’s pending summary judgment motion, but it could delay

consideration of the motion. Moreover, it would multiply the expenses incurred by Defendant in

litigating this case, when, in Defendant’s view, Plaintiffs’ suit is plainly time-barred.

       1
        Eventually, Defendant’s counsel reached Mr. Hastings and agreed to accept a subpoena
on Mr. Hastings’ behalf. That subpoena was addressed to Mr. Hastings, not to Enservio.

                                                     3
Case 1:20-cv-01055-TSE-MSN Document 28 Filed 02/24/21 Page 4 of 5 PageID# 330




        Defendant did not choose the forum for this suit; that was Plaintiffs’ choice. Having

elected to file their third lawsuit regarding this alleged loss in this Court, Plaintiffs had an

obligation to conduct the litigation within the reasonable timeline set by the Court in its

scheduling order. Plaintiffs’ eleventh-hour plea for another two months for discovery, with a

summary judgment motion pending, in order to take discovery from entities Plaintiffs have long

known about, appears more an effort to put off the resolution of this case than an unavoidable

need for more time for discovery.


III.    CONCLUSION

        For the foregoing reasons, the Court should deny Plaintiffs’ motion.


                                                Respectfully submitted,

                                                /s/ John F. O’Connor
                                                _______________________________________
                                                John F. O’Connor
                                                Virginia Bar No. 93004
                                                Roger E. Warin (pro hac vice motion to be filed)
                                                Brett Grindrod (admitted pro hac vice)
                                                STEPTOE & JOHNSON LLP
                                                1330 Connecticut Avenue, N.W.
                                                Washington, D.C. 20036
                                                Ph (202) 429-3000
                                                Fax (202) 429-3902




                                                   4
Case 1:20-cv-01055-TSE-MSN Document 28 Filed 02/24/21 Page 5 of 5 PageID# 331




                               CERTIFICATE OF SERVICE

        I hereby certify that on February 24, 2021, I caused the foregoing to be filed in the
Court’s CM/ECF system, which automatically serves the foregoing on the following counsel of
record:

                             James R. Tate, Esq.
                             TATE BYWATER
                             2740 Chain Bridge Road
                             Vienna, VA 22181


                                           /s/ John F. O’Connor
                                           ____________________________________
                                           John F. O’Connor
                                           Va. Bar No. 93004
                                           STEPTOE & JOHNSON LLP
                                           1330 Connecticut Avenue, N.W.
                                           Washington, D.C. 20036
                                           Ph (202) 429-3000
                                           Fax (202) 429-3902
